--------------------------------------------------------------------------------

Exhibit 10J


FIRST AMENDING AGREEMENT

Made as of September 13, 2006

Among

SUNOPTA INC.

SUNOPTA LP

SUNOPTA FOOD GROUP LLC

as Borrowers




and




EACH OF THE FINANCIAL INSTITUTIONS
AND OTHER ENTITIES FROM TIME TO TIME
PARTIES HERETO

as Lenders




and




CERTAIN AFFILIATES OF

THE BORROWERS

as Obligors




and




BANK OF MONTREAL
as Agent




and




HARRIS N.A.
as US Security Agent and
as US Administrative Agent

 

--------------------------------------------------------------------------------



 

FIRST AMENDING AGREEMENT

This first amending agreement is made as of the 13th day of September, 2006


A M O N G

SUNOPTA INC.

SUNOPTA LP

SUNOPTA FOOD GROUP LLC

as Borrowers




and




EACH OF THE FINANCIAL INSTITUTIONS
AND OTHER ENTITIES FROM TIME TO TIME
PARTIES HERETO

as Lenders




and




CERTAIN AFFILIATES OF

THE BORROWERS

as Obligors




and




BANK OF MONTREAL
as Agent




and




HARRIS N.A.
as US Security Agent and
as US Administrative Agent




WITNESSES THAT WHEREAS:

(a)

the Lenders made credit facilities available to the Borrowers on the terms and
conditions set out in a third amended and restated credit agreement dated as of
December 9, 2005 among the Borrowers, Lenders, certain affiliates of the
Borrowers, as Obligors, Bank of Montreal, as Agent, and Harris N.A., as US
Security Agent and as US Administrative Agent (the "Credit Agreement"); and

(b)

the parties to the Credit Agreement have agreed to amend the Credit Agreement in
the manner set forth herein in order to, among other things, approve certain
acquisitions and increase the principal amount available under certain credit
facilities.

--------------------------------------------------------------------------------



-2-

NOW THEREFORE, in consideration of the premises and of the mutual covenants
herein contained, and for other good and valuable consideration, the receipt and
sufficiency of which are acknowledged, the parties covenant and agree with each
other as follows:

SECTION 1
INTERPRETATION

1.1

Definitions from Agreement.  Capitalized terms defined in the Credit Agreement
have the same meanings in this First Amending Agreement unless otherwise defined
herein or the context expressly or by necessary implication requires otherwise.
 This First Amending Agreement is referenced herein as the "First Amending
Agreement".  For greater certainty, this First Amending Agreement amends the
Credit Agreement and the term "Agreement", as defined in the Credit Agreement,
includes (unless the context expressly or by necessary implication requires
otherwise) this First Amending Agreement to the extent of such amendments.  For
purposes of this First Amending Agreement, the term "First Amending Closing
Date" means September 20, 2006.

1.2

New and Revised Definitions.  Section 1.1 of the Credit Agreement is hereby
amended as follows:

(a)

the definition of "Advance" is amended in clause (b) thereof by deleting
reference to the text “an Overdraft” and replacing it with reference to the text
", a Swing Loan";

(b)

the definition of "Facility A Borrowing Base" is amended by deleting reference
to the Facility A Eligible Inventory lending value limit of "$7,500,000" and
replacing it with reference to "$12,500,000";

(c)

the definition of "Facility B Borrowing Base" is amended by deleting reference
to the Facility B Eligible Inventory lending value limit of "US$13,000,000" and
replacing it with reference to "US$15,000,000";

(d)

the definition of "EBITDA" is amended by adding to the end thereof the following
text:

For the purposes of calculating the Consolidated Borrower's EBITDA, during the
first year following the closing of the Purity Investment, in lieu of
calculating EBITDA in respect of the assets, shares and businesses acquired
pursuant to the Purity Investment (collectively the “Purity Assets”) on a
rolling, past four-quarter basis, the Borrowers shall be permitted to include in
EBITDA for the Purity Assets a four fiscal quarter calculation determined as the
sum of: (a) the actual EBITDA of the Purity Assets for each fiscal quarter after
the closing of the Purity Investment; and (b) a deemed amount of US$700,000 for
each such remaining fiscal quarter required to complete such four quarter EBITDA
calculation, provided, however that the Consolidated Borrower may use an EBITDA
amount of US$2,800,000 in respect of the Purity Assets as of September 30, 2006.
 For greater certainty, as an example: (a) for the first fiscal quarter
following the closing of the Purity Investment (namely, December 31, 2006), the
actual EBITDA for such quarter along with a deemed three fiscal quarter EBITDA
amount of US$2,100,000 shall be used in the calculation of EBITDA in respect of
the Purity Assets; (b) for the second fiscal quarter following the closing of
the Purity Investment (namely, March 31, 2007), the actual EBITDA for the first
two such quarters along with a deemed two quarter EBITDA amount of US$1,400,000
shall be used in the calculation of EBITDA in respect of the Purity Assets; and
(c) so forth.  For further greater certainty, after the first year following the
closing of the Purity Investment, the calculation of EBITDA in respect of the
Purity Assets shall be completed on a rolling four-quarter basis using
historical EBITDA of the Purity Assets.

--------------------------------------------------------------------------------



-3-

(e)

the definition of "Loan" is amended such that the text "a Swing Loan," is
inserted immediately after reference to the text "Overdraft, ";

(f)

the definition of "Maturity Date" is amended such that both references to
"October 31, 2006" are hereby deleted and replaced with reference to "October
31, 2007";

(g)

the definition of "Permitted Investments" is amended by replacing the first
reference to "US$5,000,000" and replacing it with reference to "US$7,500,000",
and replacing both references to "US$15,000,000" with reference to
"US$22,500,000", such that the amended definition reads as follows:

"Permitted Investments" means Investments by any Obligor in Persons or assets
principally related to the natural or organic food business, provided that
(i) each Investment shall not exceed a maximum amount of US$7,500,000 (which
amount shall include any Debt assumed and any projected earn out payments
required to be made as a result of such Investment), (ii) the aggregate of all
Investments made by all Obligors in any fiscal year of SunOpta shall not exceed
an aggregate maximum amount of US$22,500,000, (iii) each Investment in any such
Person or assets shall be accretive to the earnings of the relevant Obligor,
(iv) each Investment in any such Person shall be consented to by such Person or
its shareholders or directors, as applicable, and such Investment shall not be
or consist of a hostile takeover, (v) the Obligor shall acquire a 100% ownership
interest in the relevant Person if the Investment is effected by way of a share
purchase, (vi) all Debt attached to or associated with such Investment (other
than in favour of the Lenders hereunder) must be repaid upon the closing of the
Investment and all Liens in connection therewith must be discharged.
 Notwithstanding the foregoing, if the Investment is in a Person that will, as a
result of such Investment, become a subsidiary, the Borrower may take up to 30
days after making such Investment to repay all Debt attached to or associated
with such Investment (other than in favour of the Lenders hereunder), discharge
all Liens and provide the Lenders with such first ranking security as the
Lenders may require, and (vii) if the Investment in whole or in part is to be
funded by the proceeds of Advances under Facility A or Facility B, then after
giving effect to the requested Advance under either Facility A or Facility B, as
applicable, there shall remain available for borrowing an amount of at least
US$5,000,000 either under Facility A or Facility B.  For greater certainty, no
separate Investment shall be permitted if such Investment were to cause the
foregoing US$22,500,000 aggregate limit to be exceeded or the proposed
Investment otherwise contravenes the provisions of this Agreement.

--------------------------------------------------------------------------------



-4-

(h)

the definition of "US Overdraft" is hereby amended as such that the text "or
Facility B" and the text "or Harris" contained therein is hereby deleted;

(i)

the following definitions are inserted in the Credit Agreement at the
appropriate alphabetical location:

"Purity Investment" means the acquisition by SunOpta of (i) all of the assets of
Purity Life Health Products Limited pursuant to the provisions of an asset
purchase agreement dated on or about September 15, 2006 among, inter alia,
SunOpta, Purity Life Health Products Limited, Adept Inc., David Chapman and
Elyse Chapman, (ii) all of the shares or assets, as applicable, of Esstential
Phytosterolins Inc. pursuant to the provisions of a share purchase agreement or
an asset purchase agreement, as applicable, dated on or about September 15, 2006
among, inter alia, SunOpta, Adept Inc., David Chapman and Elyse Chapman, and
(iii) all of the shares of 2035181 Ontario Inc., Marathon Natural Foods Ltd. and
Essential Phytosterolins U.S.A. Inc. pursuant to the provisions of a share
purchase agreement dated on or about September 15, 2006 among, inter alia,
SunOpta, Adept Inc., David Chapman and Elyse Chapman.

"Sweep to Loan Program" means the program established by Harris pursuant to
which SunOpta Food Group may link one or more deposit accounts maintained by it
with Harris with a commercial loan facility provided by Harris.

"Swing Line Sublimit" means $5,000,000, as reduced pursuant to the terms hereof,
by mutual agreement of Harris and SunOpta Food Group or by Harris in its
discretion.

"Swing Loan" has the meaning assigned thereto in Section 3.18.

1.3

References to Northern Food and Sonne Labs. For greater certainty, all
references to Northern Food and Sonne Labs, respectively, contained in the
Credit Agreement and the Documents are hereby amended and are now and shall for
all purposes be deemed to be references to SunOpta Ingredients and SunOpta
Aseptic, respectively, and their successors and permitted assigns, as, effective
as of January 1, 2006, Northern Food merged into SunOpta Ingredients under the
laws of Delaware and Sonne Labs merged into SunOpta Aseptic under the laws of
Minnesota.

1.4

Headings.  The insertion of headings in this First Amending Agreement is for
convenience of reference only and shall not affect the interpretation of this
First Amending Agreement.

--------------------------------------------------------------------------------



-5-

SECTION 2
THE CREDIT FACILITIES

2.1

Establishment of Credit Facilities.  Section 3.1 of the Credit Agreement is
hereby amended as follows:

(a)

the reference to the Facility A aggregate principal amount of "$15,000,000" in
Section 3.1(a) is deleted and replaced with reference to $25,000,000; and

(b)

the reference to the Facility B aggregate principal amount of "US$25,000,000" in
Section 3.1(b) is deleted and replaced with reference to "US$30,000,000".

2.2

Availability of Credit Facilities.   Section 3.2 of the Credit Agreement is
hereby amended as follows:

(a)

the reference to the amount of "$15,000,000" in Section 3.2(a) is deleted and
replaced with reference to "$25,000,000";

(b)

the reference to the amount of "US$25,000,000" in Section 3.2(b) is deleted and
replaced with reference to "US$30,000,000";

(c)

the reference to the amount of "$3,000,000" in Section 3.2(e)(i) is deleted and
replaced with reference to "$25,000,000"; and

(d)

the references to the text "U.S. Overdraft" and the amount of "US$3,000,000" in
Section 3.2(e)(ii) are hereby deleted and replaced, respectively, with reference
to the text "Swing Loans" and to an amount of "US$5,000,000".

2.3

Revolving Nature. Section 3.4(b) of the Credit Agreement is hereby amended such
that reference to the text "U.S. Overdrafts" contained therein is deleted and
replaced with reference to the text "Swing Loans".

2.4

Purpose.  Each of Section 3.5(a) and Section 3.5(b) of the Credit Agreement is
hereby amended such the following text is added to the end of each such Section:
 ", and to assist with the financing of Permitted Investments".

2.5

Swing Loans. The following text is hereby inserted into the Credit Agreement as
new Section 3.18:

3.18 Swing Loans.

(a)

Generally. Subject to the terms and conditions hereof, as part of Facility B,
Harris agrees to make loans in US Dollars to the SunOpta Food Group under the
swing line established hereby (individually a "Swing Loan" and collectively the
"Swing Loans") which shall not in the aggregate at any time outstanding exceed
the Swing Line Sublimit.  The Swing Loans may be availed of by SunOpta Food
Group from time to time and borrowings thereunder may be repaid and used again
during the period ending on the Maturity Date in respect of Facility B.  Each
Swing Loan shall be in a minimum amount of US$250,000 or such greater amount
which is an integral multiple of US$100,000, unless made pursuant to the Sweep
to Loan Program.

--------------------------------------------------------------------------------



-6-

(b)

The Sweep to Loan Program. SunOpta Food Group may elect in its discretion to
participate in the Sweep to Loan Program offered by Harris to its customers.  In
the event SunOpta Food Group participates in the Sweep to Loan Program, SunOpta
Food Group’s and Harris’ respective rights and obligations thereunder shall be
governed by the documentation entered into between them from time to time,
except as otherwise expressly provided in this Agreement.

(c)

Requests for Swing Loans. SunOpta Food Group shall give Harris prior notice
(which may be written or oral) no later than 12:00 Noon (Chicago time) on the
date upon which SunOpta Food Group requests that any Swing Loan be made, of the
amount and date of such Swing Loan, and the interest period requested therefor.
 SunOpta Food Group hereby authorizes Harris to make Swing Loans hereunder
without specific request by SunOpta Food Group in accordance with and as part of
the Sweep to Loan Program.  Subject to the terms and conditions hereof, the
proceeds of such Swing Loan shall be made available to SunOpta Food Group on the
date so requested at the offices of Harris in Chicago, Illinois, by depositing
such proceeds to the credit of SunOpta Food Group’s operating account maintained
with Harris or as SunOpta Food Group and Harris may otherwise agree.  Anything
contained in the foregoing to the contrary notwithstanding,  (i) the obligation
of Harris to make Swing Loans shall be subject to all of the terms and
conditions of this Agreement and (ii) Harris shall not be obligated to make more
than one Swing Loan during any one day.

(d)

Refunding Loans. In its sole and absolute discretion, Harris may at any time, on
behalf of SunOpta Food Group (which hereby irrevocably authorizes Harris to act
on its behalf for such purpose) and with notice to SunOpta Food Group, request
each Facility B Lender to make an Alternate Base Rate Loan in an amount equal to
such Facility B Lender’s Rateable Portion of the amount of the Swing Loans
outstanding on the date such notice is given.  Unless an Event of Default
described in Section 10.1(i) or 10.1(j) exists with respect to SunOpta Food
Group, regardless of the existence of any other Event of Default, each Facility
B Lender shall make the proceeds of its requested Alternate Base Rate Loan
available to Harris, in immediately available funds, at Harris’ principal office
in Chicago, Illinois, before 12:00 Noon (Chicago time) on the Business Day
following the day such notice is given.  The proceeds of such Alternate Base
Rate Loans shall be immediately applied to repay the outstanding Swing Loans.

(e)

Participations. If any Facility B Lender refuses or otherwise fails to make an
Alternate Base Rate Loan requested by Harris pursuant to Section 3.18(d) above
(because an Event of Default described in Section 10.1(i) or 10.1(j) exists with
respect to SunOpta Food Group or otherwise), such Facility B Lender will, by the
time and in the manner such Alternate Base Rate Loan was to have been funded to
Harris, purchase from Harris an undivided participating interest in the
outstanding Swing Loans in an amount equal to its Rateable Portion of the
aggregate principal amount of Swing Loans that were to have been repaid with
such Alternate Base Rate Loans.  Each Facility B Lender that so purchases a
participation in a Swing Loan shall thereafter be entitled to receive its
Rateable Portion of each payment of principal received on the Swing Loan and of
interest received thereon accruing from the date such Facility B Lender funded
to Harris its participation in such Loan.  The several obligations of the
Facility B Lenders under this Section shall, subject to Section 12.21 hereof, be
absolute, irrevocable and unconditional under any and all circumstances
whatsoever and shall not be subject to any set-off, counterclaim or defense to
payment which any Facility B Lender may have or have had against SunOpta Food
Group, any other Facility B Lender or any other Person whatsoever.  Without
limiting the generality of the foregoing, such obligations shall not be affected
by any Default or Event of Default or by any reduction or termination of the
Facility B Commitment of any Facility B Lender, and each payment made by a
Facility B Lender under this Section shall be made without any offset,
abatement, withholding or reduction whatsoever.

--------------------------------------------------------------------------------



-7-

SECTION 3
INTEREST

3.1

Rate. Section 4.2(a) of the Credit Agreement is hereby amended such that the
second reference to the text "US Overdrafts" contained in the third last line of
such section is hereby deleted and replaced with reference to the text "Swing
Loans".

3.2

Change of Rate. Section 4.2(b) of the Credit Agreement is hereby amended such
that text ", Swing Loan" is hereby inserted immediately after reference to the
text "US Overdraft” contained therein.

3.3

Calculation. Section 4.2(c) of the Credit Agreement is hereby amended such that
(i) the text ", Swing Loan" is hereby inserted immediately after both references
in such Section to the text "US Overdrafts" contained therein, and (ii) the text
"365 or 366 days" is hereby deleted and replaced with the text "360, 365 or 366
days".

3.4

Payment of Interest. Section 4.2(d) of the Credit Agreement is hereby amended
such that (i) the text ", Swing Loans" is hereby inserted after the text "US
Overdrafts" contained in the first line of such section, and (ii) the text "U.S.
Overdrafts" referred to in the second last line of such section is hereby
deleted and replaced with reference to the text "Swing Loans".

SECTION 4
CONDITIONS AND COVENANTS

4.1

Condition.  Section 8.2 of the Credit Agreement is hereby amended such that the
following text is added as new clause (f) to such Section.

(f) Material Adverse Change. No Material Adverse Change shall have occurred with
respect to the Obligors.

4.2

Purity Investment.  The following paragraph is added as paragraph (t) to Section
9.1:

(t)

Purity Investment.  On or before that date which is 30 days after the closing of
the Purity Acquisition it shall provide, or it shall cause to be provided, to
the Agent or the US Security Agent, as it or they may require in their sole and
absolute discretion:

(i)

Additional Obligor Counterparts duly executed by each of 2035181 Ontario Inc.,
Marathon Natural Foods Limited and Essential Phytosterolins U.S.A. Inc.
(collectively, the “Purity Group”), along with all guarantees and security
documents as may be referenced therein or otherwise required by the Lenders;

--------------------------------------------------------------------------------



-8-

(ii)

a certificate in respect of all insurance policies, including but not limited to
fire and all perils insurance on real property and policies insuring the assets
of the Purity Group, indicating loss payable to the Agent or the US Security
Agent, as applicable;

(iii)

terminations, releases and discharges of indebtedness and security from any
creditor of the Purity Group, Purity Life Health Products Limited or Essential
Phytosterolins Inc. identified by the Agent as being required by the Agent and
the Lenders to be terminated, released or discharged;

(iv)

any legal opinions of counsel to the Obligors and the Purity Group regarding,
inter alia, each entity’s incorporation, existence, due authorization,
execution, delivery and enforceability of the documents identified in clause (i)
above;

(v)

a duly completed Environmental Checklist in the Agent’s or the US Security
Agent’s standard form, or, if available, Phase I environmental reports, in
respect of the Purity Group;

(vi)

the Obligors shall provide to the Agent and/or the U.S. Security Agent, as
applicable, the original share certificates issued in its name in respect of the
shares that it holds in the capital of the Purity Group, along with duly
executed stock transfer powers of attorney, in form and substance satisfactory
to the Agent and/or the US Security Agent, as applicable;

(vii)

duly executed subordination agreements from each Person identified by the Agent;

(viii)

landlord waivers satisfactory to the Agent and/or the US Security Agent in
respect of real property leased by the Purity Group; and

(iv)

all such other documents as the Agent, the US Security Agent or the Lenders may
reasonably request including without limitation an update of Schedules B, C, E,
G, I, J, K, L and R in order to account for the changes resulting from the
Purity Investment.

4.3

Debt. Section 9.2(d) of the Credit Agreement is hereby amended such that the (i)
the word “and” is deleted immediately before reference to “(viii)” and, (ii) the
following text is inserted at the end of such Section: “; and (ix) unsecured
Debt to BMO in an amount not in excess of Cdn$150,000 and US$50,000,
respectively, in respect of MasterCard corporate credit cards issued by BMO to
the Obligors".

4.4

Loans and Investments.  Section 9.2(n) of the Credit Agreement is hereby amended
by deleting the word "and" in the second last line of such Section and adding to
the end thereof "; and (F) except for the Purity Investment" after the term
"US$8,000,000".

4.5

Funded Debt to EBITDA Ratio.  Section 9.3(a) of the Credit Agreement is hereby
amended by adding the words ", including the Purity Investment" after the word
Obligor in the second last line of such Section.

--------------------------------------------------------------------------------



-9-

4.6

Quarterly Reporting.  Section 9.4 (a) of the Credit Agreement is hereby amended
such that the Borrower is no longer required to deliver to the Agent the
consolidating spreadsheets and the quarterly report of Management to the board
of directors of SunOpta contemplated therein.

4.7

Borrowing Base Statement.  Section 9.4(b) of the Credit Agreement is hereby
amended such that within 30 days of the end of each month, the Facility A
Borrower and SunOpta Food Group are no longer required to deliver a full listing
of aged Accounts Receivable and detailed list of Inventory, rather the Facility
A Borrower and/or SunOpta Food Group will, as applicable, delver a summary
listing of aged Accounts Receivable and a summary listing of Inventory
acceptable to the Agent and/or the US Administrative Agent, as applicable.

SECTION 5
DEFAULT AND ENFORCEMENT

5.1

Events of Default.  Sections 10.1(k) to, and including, 10.1(q) of the Credit
Agreement are hereby deleted and replaced with the following paragraphs:

(k)

Creditor Action.  Any secured creditor, encumbrancer or lien or, or any trustee,
interim receiver, receiver, receiver and manager, administrative receiver,
agent, bailiff or other similar official appointed by any secured creditor,
encumbrancer or lienor, takes possession of, forecloses, seizes, retains, sells
or otherwise disposes of, or otherwise proceeds to enforce security over, all or
a substantial part of the assets of any Obligor or gives notice of its intention
to do any of the foregoing.

(l)

Material Contracts.  Any Obligor defaults in any material respect under any
Material Contract and all applicable notice or cure periods under the Material
Contract have expired and the default has not been cured or waived.

(m)

Change of Control Regarding Persons Other Than SunOpta.  There occurs, directly
or indirectly, a change in the legal or beneficial ownership of any shares in
the capital stock of any Obligor (other than SunOpta) or any Subsidiary such
that SunOpta shall cease to own or control, directly or indirectly, shares or
ownership interests of such Obligor or Subsidiary carrying voting rights
sufficient to permit SunOpta to elect a majority of the members of the board of
directors of such Obligor or Subsidiary.

(n)

Change of Control Regarding SunOpta.   There occurs, directly or indirectly, a
change in the legal or beneficial ownership of any shares in the capital stock
of SunOpta such that a Person or group of Persons acting in concert beneficially
owns or controls 51% or more of the shares of SunOpta carrying voting rights.

(o)

Pension Plan.  If any of the following events shall occur with respect to any
Canadian Pension Plan or US Pension Plan: (i) the institution of any steps by
any Obligor or any member of its Controlled Group or any applicable regulatory
authority to terminate a Canadian Pension Plan or US Pension Plan (wholly or in
part) if, as a result of such termination, any Obligor may be required to make
an additional contribution to such Canadian Pension Plan or US Pension Plan, or
to incur an additional liability or obligation to such Canadian Pension Plan or
US Pension Plan, equal to or in excess of $1,000,000 or the equivalent thereof
in another currency; or (ii) a contribution failure occurs with respect to any
US Pension Plan sufficient to give rise to a lien or charge under Section 302(f)
of ERISA or under any applicable pension benefits legislation in any other
jurisdiction.

--------------------------------------------------------------------------------



-10-

5.2

Material Adverse Effect.  For greater certainty, paragraph 10.1(m) of the Credit
Agreement has been deleted in its entirety, and for greater certainty, no event
or circumstance which has a Material Adverse Effect on any Obligor shall entitle
the Agent, the U.S. Administrative Agent or the Lenders to declare that an Event
of Default has occurred, unless such event or circumstance would otherwise
constitute a Default or an Event of Default without reference to the concept or
definition of Material Adverse Effect.

SECTION 6
SCHEDULES

6.1

Schedules.  The following schedules to the Credit Agreement are hereby deleted
and replaced with the corresponding following schedules attached as Exhibit "I"

Schedule T - Compliance Certificate

Schedule V - Commitments

SECTION 7
CONDITIONS PRECEDENT

7.1

Conditions Precedent.  The effectiveness of this First Amending Agreement is
subject to and conditional upon the satisfaction of the following conditions:

(a)

Delivery of Documents.  The Agent or the US Security Agent, as applicable, shall
have received on or before the First Amending Closing Date Sufficient Copies, in
form and substance satisfactory to the Agent, the US Security Agent and the
Lenders, as applicable, of the following:

(i)

this First Amending Agreement duly executed by all of the parties hereto;

(ii)

a Certificate of each of the Obligors, dated as of the date hereof certifying
that:

> > > A.
> > > 
> > > its constating documents and the by-laws, which shall be attached thereto
> > > or cross-referenced therein, as applicable, are complete and correct
> > > copies and are in full force and effect; and
> > > 
> > > B.
> > > 
> > > all resolutions and all other authorizations necessary to authorize the
> > > execution and delivery of and the performance by it of its obligations
> > > under, as applicable, the Credit Agreement, this First Amending Agreement
> > > and the other Documents to which it is a party and all the transactions
> > > contemplated thereby; and

(iii)

all such other documents as the Agent, the US Security Agent or the Lenders may
reasonably request including without limitation an updated consolidated
promissory note from SunOpta Food Group to SunOpta LLC pledged to the US
Security Agent on behalf of the Lenders and relevant mortgage supplements.

--------------------------------------------------------------------------------



-11-

(b)

Due Diligence.  The Agent and the Lenders shall have completed their business,
legal and accounting due diligence with results satisfactory to them.

(c)

Material Adverse Change.  No Material Adverse Change shall have occurred with
respect to the Obligors.

(d)

Purity Investment.  The Agent, the US Administrative Agent, US Security Agent
and the Lenders shall be satisfied with the terms and conditions upon which
SunOpta or a Subsidiary proposes to and does in fact effect the Purity
Investment.  

(e)

Opinions.  Opinions of counsel to the Obligors, addressed to the Agent, each
Lender and counsel to the Agent with respect to, inter alia, due authorization,
execution and delivery of the First Amending Agreement and the enforceability of
the First Amending Agreement and the Credit Agreement as amended by the First
Amending Agreement.

7.2

Waiver.  The conditions stated in Section 7.1 immediately above are inserted for
the sole benefit of the Agent, the US Security Agent and the Lenders and may
only be waived by the Unanimous Lenders, in whole or in part, with or without
terms or conditions.

SECTION 8
REPRESENTATIONS AND WARRANTIES

8.1

Representations.  Each of the Obligors represent and warrant to the Agent, the
US Security Agent and the Lenders that:

(a)

the Credit Agreement, as amended by this First Amending Agreement, is its legal,
valid and binding obligation, enforceable against each of the Obligors in
accordance with its terms, subject to (i) applicable bankruptcy, reorganization,
moratorium or similar laws affecting creditors' generally, (ii) the fact that
specific performance and injunctive relief may only be given at the discretion
of the courts, and (iii) the equitable or statutory powers of the courts to stay
proceedings before them and to stay the execution of judgments;

(b)

the Credit Agreement, as amended by this First Amending Agreement, does not
conflict with any constating document, agreement, instrument or undertaking
binding upon any Obligor or any of its properties; and

(c)

no Default or Event of Default now exists under the Credit Agreement or will
exist after giving effect to this First Amending Agreement.

SECTION 9
GENERAL

9.1

Consent.  The Agent and the Lenders hereby consent to the corporate
re-organization of the Obligors described in Exhibit “II” hereto.  The Obligors
hereby represent and warrant that the corporate re-organization described in
Exhibit “II” is true and correct in all respects and that there is no
misstatement in, or omission of information from, Exhibit “II”.  SunOpta hereby
covenants that it will advise the Agent in writing of each step of the corporate
re-organization when it occurs or is completed, promptly upon such occurrence or
completion.

--------------------------------------------------------------------------------



-12-

9.2

Severability.  Any provision of this First Amending Agreement which is
prohibited by the laws of any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition without invalidating the remaining
terms and provisions hereof.

9.3

Costs, Expenses and Taxes.  The Obligors agree to pay, on demand, all reasonable
costs and expenses of the Agent, the US Security Agent and the Lenders in
connection with the preparation, execution, delivery, operation or enforcement
of this First Amending Agreement and the Credit Agreement including, without
limitation, the reasonable fees and out-of-pocket expenses of third parties, the
Agents’ and the Lenders’ counsel and other professionals engaged by the Lenders
with respect to the preparation, negotiation and documentation of this First
Amending Agreement, the Security Documents, if any, and the related closing
documents with respect thereto and with respect to advising the Agent, the US
Security Agent and the Lenders of its or their rights and responsibilities in
connection with the continuing operation of the Credit Agreement, as may be
amended by this First Amending Agreement.  

9.4

Form of Documents.  All documents delivered under or in connection with this
First Amending Agreement or under or in connection with the Credit Agreement
shall be in form and substance satisfactory to the Agent, the US Security Agent,
the Lenders and their counsel.

9.5

Governing Law.  This First Amending Agreement shall be governed by and construed
in accordance with the laws of the Province of Ontario and of Canada applicable
therein and shall be treated in all respects as an Ontario contract.  The
Obligors irrevocably attorn to the non-exclusive jurisdiction of the courts of
the Province of Ontario.

9.6

Governing Documents.  The Credit Agreement as amended by this First Amending
Agreement and all other Documents delivered pursuant to or referenced in the
Credit Agreement as amended by this First Amending Agreement constitute the
complete agreement of the parties hereto with respect to the subject matter
hereof and supersede any other agreements or understandings between each of the
Obligors and the Lender.  Save as expressly amended by this First Amending
Agreement, all other terms and conditions of the Credit Agreement remain in full
force and effect unamended.

9.7

Time of the Essence.  Time shall be of the essence of this First Amending
Agreement.

9.8

Acknowledgement of Obligors.  By signing this First Amending Agreement, each of
the Obligors, as applicable, confirms that the guarantees given by each of them
to the Agent, the US Security Agent, the US Administrative Agent and the Lenders
and all Security Documents given by each of them as collateral security for
their respective obligations, direct, indirect, absolute and/or contingent,
remain in full force and effect and continue to support all of the Borrowers’
indebtedness and liabilities, present and future, to, the Agent, the US Security
Agent, the US Administrative Agent and the Lenders including, without
limitation, each Borrower's indebtedness and liabilities under the Credit
Agreement and the Security Documents granted by each such Borrower.

--------------------------------------------------------------------------------



-13-

9.9

Counterparts.  This First Amending Agreement may be executed and delivered in
any number of counterparts, each of which when executed and delivered is an
original but all of which taken together constitute one and the same instrument.

[SIGNATURE PAGES FOLLOW]


 




--------------------------------------------------------------------------------



-S-1-

The parties have executed this Agreement as of the day and year first written
above.

    SUNOPTA INC. By:_"John Dietrich"                              2838 Hwy 7
Name: John Dietrich Norval, Ontario LOP 1KO Title: VP & CFO Attention: Chief
Financial Officer   Fax: (905) 455-2529       SUNOPTA LP By:_"John
Dietrich"                              By: 1510146 Ontario Inc., its General
Name: John Dietrich Partner Title: VP & CFO     SUNOPTA FOOD GROUP LLC By:_"John
Dietrich"                                Name: John Dietrich   Title: VP & CFO  
  SUNOPTA FOOD INGREDIENTS By:_"John Dietrich"                             
CANADA, LTD. Name: John Dietrich   Title: VP & CFO     1510146 ONTARIO INC.
By:_"John Dietrich"                                Name: John Dietrich   Title:
VP & CFO     3060385 NOVA SCOTIA COMPANY By:_"John
Dietrich"                                Name: John Dietrich   Title: VP & CFO  
  DRIVE ORGANICS CORPORATION By:_"John Dietrich"                               
Name: John Dietrich   Title: VP & CFO     SUNRICH LLC By:_"John
Dietrich"                                Name: John Dietrich   Title: VP & CFO  
 

--------------------------------------------------------------------------------



-S-2-

    SUNOPTA ASEPTIC, INC. By:_"John Dietrich"                               
Name: John Dietrich   Title: VP & CFO:     SUNOPTA LLC By:_"James
Rifenbergh"                          Name: James Rifenbergh   Title: Officer    
ORGANIC INGREDIENTS INC. By:_"John Dietrich"                               
Name: John Dietrich   Title: VP & CFO     SUNOPTA INGREDIENTS, INC. By:_"John
Dietrich"                                Name: John Dietrich   Title: VP & CFO  
  SUNOPTA HOLDINGS INC. By:_"John Dietrich"                                Name:
John Dietrich   Title: VP & CFO     SUNOPTA FINANCING INC. By:_"John
Dietrich"                                Name: John Dietrich   Title: VP & CFO  
  PACIFIC FRUIT PROCESSORS INC. By:_"John Dietrich"                             
  Name: John Dietrich   Title: VP & CFO    

--------------------------------------------------------------------------------



-S-3-

BANK OF MONTREAL By:_"K.W. Everett"                                 in its
capacity as Agent Name: K.W. Everett Global Distribution Services Title: Senior
Syndications 100 King Street West   19th Floor   Toronto, Ontario   M5X 1A1  
Attention: Manager, Global   Distribution Services   Fax: (416) 867-5938      
HARRIS N.A. By:_"Shane Koonce"                                 in its capacity
as US Security Agent Name: Shane Koonce 111 West Monroe Street Title: Vice
President Chicago, Illinois   60603   Attention: Account Manager   Fax:
312-765-8095       HARRIS N.A. By:_"Shane
Koonce"                                 in its capacity as US Administrative
Name: Shane Koonce Agent Title: Vice President 111 West Monroe Street   Chicago,
Illinois   60603   Attention: Account Manager   Fax: 312-765-8095       BANK OF
MONTREAL By:_"Gordon J. Card"                                    in its capacity
as Lender Name: Gordon J. Card Corporate Finance Title: Vice President 100 King
Street West   11th Floor   Toronto, Ontario   M5X 1A1   Attention: Senior
Manager   Fax: (416) 360-7168      

--------------------------------------------------------------------------------



-S-4-

BANK OF MONTREAL By:_"Shane Koonce"                               (Chicago
Branch) Name: Shane Koonce in its capacity as Lender Title: Vice President 12th
Floor, West   115 South Lasalle Street   Chicago, Illinois   60603   Attention:
Account Manager   Fax: 312-750-6057       HARRIS N.A. By:_"Shane
Koonce"                               in its capacity as Lender Name: Shane
Koonce 111 West Monroe Street Title: Vice President Chicago, Illinois   60603  
Attention: Account Manager   Fax: 312-765-8095       SUN LIFE ASSURANCE
By:_"Keith Cressman"                                COMPANY OF CANADA Name:
Keith Cressman in its capacity as Lender Title: AVP, Private Placements 225 King
Street West   Toronto, Ontario By:_"Steve
Theofanis"                                M5V 3C5 Name: Steve Theofanis   Title:
Director, Private Placements Attention: Manh Pham   Director, Private Placements
  Fax: 416-595-0131       THE MANUFACTURERS LIFE By:_"Patrick
Chen"                                       INSURANCE COMPANY Name: Patrick Chen
in its capacity as Lender Title: VP, CDN Private Placements 200 Bloor Street
East   Floor NT-4 B-17   Toronto, Ontario   M4W 1E5   Attention: Patrick Chen  
Fax: 416-852-6333  

--------------------------------------------------------------------------------



-S-5-

JOHN HANCOCK LIFE By:_"Kenneth L. Warlick"                        INSURANCE
COMPANY Name: Kenneth L. Warlick in its capacity as Lender Title: Authorized
Signatory 128 South Tryon   Suite 1588   Charlotte, NC   28202   Attention:
Kenneth L. Warlick   Fax: 704-377-2653       JOHN HANCOCK LIFE By:_"Kenneth L.
Warlick"                          INSURANCE COMPANY Name: Kenneth L. Warlick
(U.S.A.) Title: Authorized Signatory in its capacity as Lender   128 South Tryon
  Suite 1588   Charlotte, NC   28202   Attention: Kenneth L. Warlick   Fax:
704-377-2653      

--------------------------------------------------------------------------------



 

EXHIBIT “I”












--------------------------------------------------------------------------------




SCHEDULE T

COMPLIANCE CERTIFICATE

Date:__________________  






This certificate is given by SunOpta Inc., a Canadian corporation (the
"Borrower"), pursuant to Section 9.4(a) of the third amended and restated credit
agreement dated as of December 9, 2005 (as the same may be amended, restated or
replaced from time to time) among the Borrower, certain affiliates of the
Borrower (as Obligors), each of the financial institutions and other entities
from time to time parties thereto (as Lenders) and Bank of Montreal, as Agent
(the "Credit Agreement").  Capitalized terms used but not defined herein have
the meaning assigned to such terms set forth in the Credit Agreement.

The officer executing this certificate is the chief financial officer of the
Borrower and as such is duly authorized to execute and deliver this certificate
on behalf of the Borrower.  By executing this certificate such officer hereby
certifies, in that capacity and not personally to the Lender that:

(a)

the financial statements delivered with this certificate in accordance with
Section 9.4 of the Credit Agreement fairly present, in accordance with GAAP, the
financial position and the results of the operations of the Borrower and the
Obligors as of the dates of such financial statements (subject in the case of
interim financial statements to normal year-end adjustments and the Schedules
delivered with such financial statements present fairly the financial position
and the results of operations of the Borrower and the Obligors (subject in the
case of Schedules delivered with interim financial statements to normal year-end
adjustments);

(b)

to the best of my knowledge, the Borrower and each Obligor, during the period
covered by such financial statements, has observed and performed all of its
covenants and other agreements, and satisfied every condition in the Credit
Agreement to be observed, performed or satisfied by it, and I have obtained no
knowledge of any Default or Event of Default [except as specified on the written
attachment hereto];

(c)

all Material Contracts and Material Licenses, as currently disclosed on Schedule
L to the Credit Agreement, remain in full force and effect and are not, to the
best of my knowledge, threatened to be terminated over the course of the next
six months.  In addition there are no new Material Contracts or Material
Licenses currently in the process of being negotiated;

(d)

Exhibit A hereto is a correct calculation of each of the financial covenants
contained in Section 9.3 of the Credit Agreement and Exhibit B hereto is a true
and current copy of the quarterly report of management to the board of directors
of SunOpta; and

(e)

no Obligor or Obligors, during the period covered by the financial statements
referred to above, entered into any individual sale or sale/leaseback of fixed
assets giving rise to Permitted Proceeds in excess of $500,000 [except as
specified on the written attachment hereto].
 

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the Borrower has caused this Certificate to be executed by
its Chief Financial Officer this   13th   day of     September     , 2006.

 

SUNOPTA INC.

   

By:

“John Dietrich”

 

Name:  John Dietrich

 

Title:  Chief Financial Officer







--------------------------------------------------------------------------------



 

EXHIBIT A TO COMPLIANCE CERTIFICATE

1.

Total Liabilities to Tangible Net Worth Ratio – consolidated company less Opta
Minerals and Cleughs

Total Liabilities less Subordinated Debt




Shareholders Equity plus Subordinated Debt
less:

Deferred tax (asset) liability – current

Deferred tax (asset) liability – long term
Goodwill and intangibles
Other intangible assets


Tangible Net Worth

Ratio
Required Maximum
Exess

IN COMPLIANCE:  Yes or No

2.

Working Capital Ratio Calculation

Current assets
Less current assets of Opta Minerals
Less current assets of Cleughs
Net current assets of borrower
Current liabilities of SunOpta
Less current liabilities of Opta Minerals
Less current liabilities of Cleughs
Net current liability of borrower
Less current portion subordinated debt ex Cleughs & Opta Minerals
Current liabilities less subordinated debt

Ratio
Required Minimum
Excess

IN COMPLIANCE:  Yes or No

--------------------------------------------------------------------------------



 

3.

Fixed Charge Coverage Ratio Calculation

Earnings
Add back (deduct):

Tax expense
Minority Interest
Dilution gain
Interest
Interest income
Unrealized exchange (gains) losses
Amortization (per cash flow)
Non Cash Stock Option Compensation
Acquisition adjustment

Adjusted earnings to EBITDA
Less:
Cash taxes
Sustaining Capital Expenditures

Total interest expense – last 12 months

Other debt payments Total SunOpta Current Debt

Scheduled payments (Based on Schedule P) – next 12 months

Payment commitments including P & I

Ratio of EBITDA to payment/interest commitments
Required Minimum
Excess Ratio Amount

Excess EBITDA in dollars

IN COMPLIANCE:  Yes or No

4.

Funded Debt to EBITDA Calculation

Bank Indebtedness
Senior Bank Debt
Other debt and capital leases
Less Subordinate Debt
Letters of credit
Less cash and marketable securities subject to a first ranking Lien in favour of
the Lenders

Total EBITDA equivalent to the sum of the following:

-

EBITDA (other than in respect of the Purity Investment)

-

[EBITDA (actual EBITDA in respect of the Purity Investment for the fiscal
quarter(s) following closing of the Purity Investment along with a deemed amount
of $700,000 for each fiscal quarter required to complete a four quarter EBITDA
calculation in respect of the Purity Investment)]

Ratio
Required Maximum
Excess
Premium over Libor
IN COMPLIANCE:  Yes or No

5.

Sale or Sale/Leaseback of Fixed Assets

[Name of entity or entities] sold or entered into a sale/leaseback of fixed
assets giving rise to Permitted Proceeds of $€.  These Permitted Proceeds were
used to [Note to Draft:  Describe what was done with Permitted Proceeds with
reference to Section 5.2 of the Agreement.]

--------------------------------------------------------------------------------



 

6.

Other Requirements

Capital spending during the year
Maximum approved
Excess (shortfall)
IN COMPLIANCE:  Yes or No


 

--------------------------------------------------------------------------------



 

SCHEDULE V

COMMITMENTS

Lender

Facility A Commitment

BMO

$25,000,000

 

Facility B Commitment

BMO (Chicago Branch)

US$10,000,000

Harris

US$20,000,000

 

Facility C Commitment

Manulife

US$15,000,000

Sun Life

US$20,000,000

Hancock

US$5,000,000

Hancock USA

US$5,000,000

 

Facility D Commitment

BMO (Chicago Branch)

US$10,000,000

   




--------------------------------------------------------------------------------

 

EXHIBIT “II”

SEE THE ATTACHED SUNOPTA INC. TOWER RESTRUCTURING STEPS POWERPOINT DATED AUGUST
22, 2006 PREPARED BY PRICEWATERHOUSECOOPERS.








--------------------------------------------------------------------------------